departmentofthetreasury internal_revenue_service te_ge eo examinations commerce street m c dal dallas tx tax_exempt_and_government_entities_division number release date date may person to contact identification_number telephone number in reply refer to ull code last date for filing a petition withthe tax_court certified mail - return receipt requested dear this is a final adverse determination_letter that your organization was not exempt from taxation under sec_501 as described under sec_50l c of the internal_revenue_code irc the denial of your tax exempt status is effective february 19xx our adverse determination was made for the following reasons you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual to failed you administrative consideration to our report of examination proposing your revocation dated date otherwise respond appeal seek or conttibutions to your organization are not deductible under sec_170 of the internal_revenue_code you arc required to tile federal_income_tax returns on form_112 these retums should be filed with the appropriate service_center for the year ending january 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this detennination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or calll-877-777-4778 we will notify the appropriate state officials of this action as required by sec_61 c of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours john a koskinen commissioner margaret von lienen director eo examinations enclosures publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations watt avenue sa-6209 sacramento ca department of the treasury uil code date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely barbara l harris director eo examinations letter rev catalog number 34809f form 886a i name oftaxpayer department of the treasury- internal_revenue_service explanation of items tin schedule no or exhibit year period ended 20xx 20xx 20xx 20xx issue doe sec_501 c of the internal_revenue_code irc qualify for exemption under section facts is recognized as a tax exempt_organization under sec_501 form_1023 application_for recognition of exemption under sec_501 c of the internal_revenue_code was filed in 19xx form_1 was signed by a cpa with a master's degree in taxation activity will be conducting social research in the the form_1 stated that emotional and psychological differences between men and women and to instruct married couples about the multiple methods and techniques for wealth accumulation which may lead to a more stable and enduring marriage or relationship other activities described on the form_1023 include conduct lectures seminars workshops retreats and engage in individual counseling who signed the form_1023 was convicted during october 20xx on counts of subscribing to false income_tax returns for the tax years 19xx 20xx 20xx and 20xx and is currently incarcerated used to conceal business receipts from his accounting practice in order to evade payment of federal_income_tax from 19xx through 20xx fraudulently reported dollar_figure gross_receipts of his accounting practice as receipts of appendices a a a2 a3 and a4 show specific transactions obtained from bank statements which support these figures thereby evading personal federal income taxes of dollar_figure irs records indicate that from 19xx to 20xx cpa used the ein of to report revenue earned by preparation of tax returns while doing business in the name of the types and quantities of returns are type of tax_return 19xx 20xx 20xx 20xx 20xx individual corporate total returns prepared form 886-a rev department of the treasury- internal_revenue_service page -1- form 886a i name oftaxpayer department of the treasury- internal_revenue_service explanation of items tin schedule no or exhibit year period ended 20xx 20xx 20xx 20xx form_990 returns were filed after the examination had been initiated the the january 20xx through january 20xx were signed by practice moreover at practice was issued to the ein of and reported earnings from direction a k-1 reporting earnings from his cpa forms returns accounting no information was provided to support that the board engaged in any oversight of form_990 returns identified board members however or its activities no board meeting minutes were provided consequently no support is available to indicate that the board exercised oversight of activities made false and misleading statements during the examination stated that he did not have an accounting practice he also stated that he does not give receipts to clients and does not send or prepare bills or invoices to clients however documents indicate that he did invoice his clients in the name of and for tax and accounting services provided by his office established bank accounts in the name of conceal gross_receipts of accounting practice was deposited into the deposits were reported as receipts of and on and used them to the income generated by the bank accounts and the bank account form_990 returns stated that all of revenue was generated from providing marriage counseling however checks received as payments and deposited into bank accounts were made payable to in many cases the memo line on the check payments deposited into bank accounts made a reference to tax returns or accounting services clients did not receive marriage or relationship counseling from in many instances clients had never heard of and or or the counseling services it provided expenses_incurred by the accounting practice as well as expenditures were reported as expenses on stated that the foundation does pay for some of his personal expenses which he treats as wages he reported this amount as compensation on line of the form_990 returns part of this amount includes charges made using credit cards he stated that he does not keep the calculation which he used to arrive at the reported compensation form_990 returns personal many of the expenses of personal expenses could not be distinguished between business and used funds to pay for the purchase of an form 886-a rev department of the treasury- internal_revenue_service page -2- form 886a i n arne oft axpayer department of the treasury- internal_revenue_service explanation of items tin schedule no or exhibit year period ended 20xx 20xx 20xx 20xx airplane flight training airplane maintenance and other expenses_incurred in connection with owning and operating a personal aircraft airplane was used only for trips he stated that sessions and radio tv shows however a flight log needed the plane to travel to seminars counseling activities and that he did not use it for personal stated that he did not maintain stated that the stated that all the reported gas expense was for car gas and that none of this was for airplane fuel no travel documentation was provided to substantiate the gas expense and refused to further discuss the expense law internal_revenue_code irc sec_501 exempts from federal_income_tax organizations organized and operated exclusively for religious charitable scientific testing for public safety literary educational_purposes to foster national or international amateur sports competition or for the prevention of cruelty to children or animals provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual federal tax regulations regulations sec_1 c -1 a of the provides that in order to be exempt as an organization described in sec_501 c of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section regulations sec_1_501_c_3_-1 of the provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes regulations sec_1_501_c_3_-1 of the provides that to meet the operational_test an organization must be engaged in activities furthering public purposes rather than private interests it must not be operated for the benefit of designated individuals or the persons who created it taxpayer's position position is not known at this time is currently incarcerated form 886-a rev department of the treasury- internal_revenue_service page -3- form 886a i n arne of taxpayer department of the treasury- internal re 'enue service explanation of items tin schedule no or exhibit year period ended xx xx xx xx government's position is not organized and operated exclusively for exempt purposes as required by sec_501 used personal income taxes does not conduct any charitable activities instead to conceal income from his accounting practice and ultimately evade activities were in furtherance of an exempt_purpose as stated in none of regulations sec_1 c -1 c an organization will not be operated exclusively for exempt purposes if more than an insubstantial amount of its activities are not in furtherance of exempt purposes accounting services which do not constitute exempt_activities as an exempt_organization to provide marriage counseling services seminars workshops retreats as well as engage in individual counseling however none of these services were provided supposedly offered such services checks received as payments showed that clients were paying for accounting services clients were not even aware that offered tax preparation and was recognized an exempt_organization must be engaged in activities furthering public purposes rather than private interests it cannot be operated for the benefit of its creator as stated in regulations sec_1_501_c_3_-1 benefit of accounting practice and aide him in the evasion of personal income_tax as such served to conceal income from was operated solely for the its creator is not in compliance with this regulation disbursements were either for net_earnings of an organization exempt under sec_501 c cannot inure to an individual personal expenses or for business_expenses of activities were in furtherance of an exempt_purpose as such constitute inurement to c accounting practice none of is not in compliance with irc disbursements and conclusion is not organized and operated exclusively for charitable purposes as required by sec_501 tax-exempt status should be revoked form 886-a rev department ofthe treasury- internal_revenue_service page -4-
